                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiffs,                                 8:12CR391

       vs.
                                                                   ORDER
JOHN WAYS, JR.,

                      Defendants.


       This matter is before the Court on the notice of appeal, Filing No. 792, filed by the

defendant, John Ways, Jr. Defendant appears to appeal Filing Nos. 786 and 787.

However, this Court has not yet ruled on either of those motions. Accordingly, the Court

finds the notice of appeal is premature and frivolous at this time. The Court will not issue

a certificate of appealability. See Rule 11(a) of the Rules Governing Proceedings under

28 U.S.C. § 2255.

       IT IS SO ORDERED.



       Dated this 3rd day of April, 2019.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
